FILED
                            NOT FOR PUBLICATION
                                                                                OCT 8 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KOHN LAW GROUP, INC.,                            No.    19-56083

              Petitioner-Appellant,              D.C. No.
                                                 2:19-cv-05775-VAP-E
 and

ROBERT E. KOHN,                                  MEMORANDUM*

              Petitioner,

 v.

BRUCE JACOBS; et al.,

              Respondents-Appellees.


                    Appeal from the United States District Court
                         for the Central District of California
                 Virginia A. Phillips, Chief District Judge, Presiding

                            Submitted October 5, 2020**
                               Pasadena, California

Before: KLEINFELD, HURWITZ, and BRESS, Circuit Judges.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kohn Law Group appeals the district court’s order confirming an arbitration

award. We have jurisdiction pursuant to 9 U.S.C. § 16 and 28 U.S.C. § 1291. We

affirm.

      A district court’s confirmation of an arbitration award is reviewed de novo.

Biller v. Toyota Motor Corp., 668 F.3d 655, 661 (9th Cir. 2012) (citing Comedy

Club, Inc. v. Improv W. Assocs., 553 F.3d 1277, 1284 (9th Cir. 2009)). This

Court’s review, however, is both limited and highly deferential. Aspic Eng’g &

Constr. Co. v. ECC Centcom Constructors LLC, 913 F.3d 1162, 1166 (9th Cir.

2019). Arbitration awards must be confirmed unless they are “vacated, modified,

or corrected as prescribed in sections 10 and 11 [of the Federal Arbitration Act

(FAA)].” 9 U.S.C. § 9. Neither erroneous legal conclusions nor unsubstantiated

factual findings by an arbitrator justify overturning an arbitral award under the

FAA. Biller, 668 F.3d at 662 (citing Bosack v. Soward, 586 F.3d 1096, 1102 (9th

Cir. 2009)).

      Kohn Law Group argues that the arbitration award should be vacated in part

under FAA Section 10(a)(4) because the arbitrator exceeded her powers by

disregarding a contract provision. On the contrary, the arbitrator considered the

contract provision mentioned by Kohn Law Group, she merely interpreted it

differently than Kohn Law Group preferred. “We will not vacate an award simply


                                           2
because we might have interpreted the contract differently.” Bosack, 586 F.3d at

1106.

        Alternatively, Kohn Law Group argues its award should be modified

pursuant to FAA Section 11(a). The record, however, indicates that there was no

material miscalculation of figures, merely a typographical error within the body of

the arbitrator’s analysis. Therefore, modification of the arbitration award is not

warranted.

        Kohn Law Group also argues for vacatur based on the arbitrator’s alleged

manifest disregard for California law. To prove manifest disregard, the party

challenging the arbitration award must show that the arbitrator understood and

correctly stated the law, but proceeded to disregard it. Bosack, 586 F.3d at 1104.

Here, the arbitrator extensively analyzed the issue raised by Kohn Law Group and

thoughtfully applied the law to the facts. Thus, Kohn Law Group has failed to

show manifest disregard.

        Finally, Kohn Law Group argues the award should be vacated due to a

failure to award it pre-judgment interest. Section 10(a)(4) of the FAA allows

vacating an award when a “definite award upon the subject matter submitted was

not made.” 9 U.S.C. § 10. Here, Kohn Law Group did receive a definite award, it

just did not receive interest. While this may not be the result Kohn Law Group


                                           3
preferred, an arbitrator is allowed to make an award without explaining her

reasons. Bosack, 586 F.3d at 1104. And in this case, the arbitrator specifically

noted that the parties had made many arguments that the arbitrator did not formally

address in the award, but that in reaching her decision the arbitrator had carefully

considered and weighed each of the points addressed and developed.

      AFFIRMED.




                                           4